
	

113 HR 4884 IH:  For the relief of Zenon Kolenda and Orysya Bilyanska Kolenda.
U.S. House of Representatives
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		V
		113th CONGRESS
		2d Session
		H. R. 4884
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2014
			Mr. Maffei introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		 For the relief of Zenon Kolenda and Orysya Bilyanska Kolenda.
	
	
		1.Permanent resident status for Zenon Kolenda and Orysya Bilyanska Kolenda
			(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Zenon Kolenda and Orysya Bilyanska Kolenda shall each be eligible for
			 issuance of an immigrant visa or for adjustment of status to that of an
			 alien lawfully admitted for permanent residence upon filing an application
			 for issuance of an immigrant visa under section 204 of such Act or for
			 adjustment of status to lawful permanent resident.
			(b)Adjustment of statusIf Zenon Kolenda or Orysya Bilyanska Kolenda enters the United States before the filing deadline
			 specified in subsection (c), he or she shall be considered to have entered
			 and remained lawfully and shall, if otherwise eligible, be eligible for
			 adjustment of status under section 245 of the Immigration and Nationality
			 Act as of the date of the enactment of this Act.
			(c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or
			 the application for adjustment of status is filed with appropriate fees
			 within 2 years after the date of the enactment of this Act.
			(d)Reduction of immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Zenon Kolenda and Orysya Bilyanska
			 Kolenda, the Secretary of State shall instruct the proper officer to
			 reduce by 2, during the current or next following fiscal year, the total
			 number of immigrant visas that are made available to natives of the
			 country of the aliens’ birth under section 203(a) of the Immigration and
			 Nationality Act or, if applicable, the total number of immigrant visas
			 that are made available to natives of the country of the aliens’ birth
			 under section 202(e) of such Act.
			(e)Denial of preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters of Zenon Kolenda and Orysya Bilyanska Kolenda shall not,
			 by virtue of such relationship, be accorded any right, privilege, or
			 status under the Immigration and Nationality Act.
			
